Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendments and remarks filed 9/03/21 and 10/13/21. And Sequence Listing filed 9/03/21 are acknowledged.

2.   Applicant is reminded of the  election of Group I and further election of donor derived microvesicles and the single biomarker, expression marker FXYD2.

	In the newly submitted amendment Applicant has canceled the donor derived microvesicle species.  The claims are now drawn to a protein biomarker species.

3.   Claims 9-11 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 3, 4, 13-16, 21, 24, and 31 are under examination.

4.   All previous rejections have been withdrawn.  New rejections necessitated by Applicant’s amendment follow.

5.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Applicant appears to have made an attempt to place the application into sequence compliance.  However, the Sequence Listing filed 9/03/21 states that the Sequence Listing is of 2,872 bytes in size whereas the amendment to the specification, also filed 9/03/21 states that the Sequence Listing is of 2,897 bytes in size.

6.   The specification stands objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Western blot” is properly “western blot”.  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

Applicant appears to have made no attempt to correct these deficiencies.  Failure to do so may be held non-bona fide non-responsive.

6.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claims 1, 3, 4, 13-16, 21, 24, and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) Regarding Claim 1, at line 5, it is unclear what is referred to in the recitation of “…after the administration”.  After the administration of what?  It is further unclear what is precisely encompassed by the “size discrimination” step of (b)(i).  Further regarding the claim, the concept of the claim as amended appears to be non-sensical.  The biomarker of the claim is now a protein, such as one of those recited in Claim 4.  Except in the possible case of a xenotransplant, it is unclear how Applicant could employ the donor-specific antibody of Claim 1 as the human proteins would all be the same between donor and subject.  Accordingly, the entire claim is considered to be vague and indefinite the metes and bounds of which cannot be determined.
	B) Regarding Claims 13 and 14, “…the decrease…” of the claims has no antecedent basis in Claim 1, the term is not recited therein, and in addition, the recitation thereof in Claims 13 and 14 renders the claims non-sensical.  Accordingly, the claims are considered to be vague and indefinite the metes and bounds of which cannot be determined.

8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  Claims 1, 3, 4, 13-16, 24, and 31 are rejected under 35 U.S.C. 112 (a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the “donor-specific antibody”, except for the antibodies of Claim 21, encompassed for use in the method of the instant claims.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

For claims employing a genus of reagents, e.g., the donor-specific antibodies of the claims, an adequate written description of a claimed genera requires more than a generic statement of an invention's boundaries.  While it appears that the antibodies of claims imply a common function (the differentiation of proteins specific to the donor) a common structure has not been disclosed. specification:

When an adequate structure function relationship is not disclosed, a representative number of species is required.


A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally Similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Accordingly, Applicant has disclosed the possession of none of the “donor-specific antibodies” of the claims.  As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of the “donor-specific antibodies” of the instant claim. See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

10.  Claims 1, 3, 4, 13-16, 21, 24, and 31 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

First note that given the vague and indefinite nature of the claims, as set forth above, it would be impossible for the skilled artisan to know how to use the claimed method.  “Isolating…comprising…size discrimination of the microvesicles…” most certainly requires, at the very least, a frame of reference, i.e., size discrimination as compared to what?  Also note that there is no evidence of record that donor-specific antibodies of the claims, e.g., an antibody that could tell donor GAD65 from subject GAD65, exist or could be made.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.

11.  Claims 1, 3, 4, 13-16, 21, 24, and 31 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed. This is a written description rejection for the introduction of NEW MATTER into the claims. The specification and the claims as originally filed do not provide support for the entirety of the method of Claim 1.

	Concepts such as obtaining a first and second biological sample, prior to and after immunosuppressive administration, isolation by size discrimination, as well as the comparison of step (c) are not found in the specification nor claims in the context in which they are now claimed.

	Rather that attempt to cite specific support in the specification or claims Applicant simply directs the Examiner to find it himself.  Regarding examples 6 and 7, said examples disclose xenotransplantation which cannot support the generic transplantation of the claims.

12.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.  Claims 1, 3, 4, 13-16, 21, 24, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that a decrease of donor-specific biomarkers can be used to determine transplant rejection status.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  The additional elements comprise only routine biological assays and limitations to the parameters thereof.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
,“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments, filed 9/03/21, have been fully considered but are not found persuasive.  Applicant summarizes the method of Claim 1 and argues that:
“…it [the claim] is not directed to the changes of the biomarker during the disease and/or treatment.”

The claim most certainly is; the determining of a decrease of a particular biomarker as a measure of transplant rejection is the invention.  Additionally, it is well-established that isolation of a biological product does not overcome a rejection under 35 U.S.C. 101.

14.  No claim is allowed.

15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 11/26/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644